Case 2:18-cr-OO465-SPL Document 84 Filed 01/22/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

UNITED STATES OF AMERICA,
Plaintiff,
CR 18-465-SPL

V.

Bacl<page.com LLC, et al.

Defendants.

DECLARATION OF PUBLICATION

In accordance With 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules
of Criminal Procedure, notice of the forfeiture Was posted on an official government internet
site (WWW.forfeiture.gov) for at least 30 consecutive days, beginning on December 07, 2018

and ending on January 05, 2019. Attachment 1 consists of a copy of the notice on the
WWW.forfeiture. gov Website. Attachment 2 is a copy of the Advertisement Certification Report,
Which documents that the notice Was posted on the WWW.forfeiture.gov Website for at least 18

hours a day for the required 30 consecutive days.
l declare under penalty of perjury that the foregoing is true and correct EXecuted on

January 15, 2019, at Los Angeles, CA.

 

 

Cecilia Palacios

Records Exarniner

 

Case 2:18-cr-00465-SPL Document 84 Filed 01/22/19 Page 2 of 4
Attachment 1

UNITED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OF ARIZONA
COURT CASE NUMBER: CR18-465; NOT|CE OF FORFE|TURE

Notice is hereby given that on October 18, 2018, in the case of U.S. v.
Backpage.com LLC, et al., Court Case Number CR 18-465, the United States District
Court for the District of Arizona entered an Order condemning and forfeiting the following
property to the United States of America:

$3,713,121.03 in funds seized from Bank of America Acct #XXXX3414 in the name
of Davis Wright Tremaine LLP (The estimated value is $6.25 million.), on August
13, 2018 (18-USP-001984)

$5,193,679.21 in funds seized from Bank of the West Account #XXXXX1363 in the
name of Rusing Lopez & Lizardi PLl_C (The estimated value is $5.25 million.), on
November 13, 2018 (19-USP-000283)

$64,599.82 in bank funds seized from JP l\/lorgan Chase Bank Account
#XXXXX4381 in the name of Walters Law Group (The estimated value is
$100,000.00), on November 13, 2018 (19-USP-000285)

$10,502.82 in funds seized from Citi Private Bank Account #XXXXX7941 in the
name of Akin Gump Strauss Haeur & Feld l_LP (The estimated value is
250,000.00.), on November 13, 2018 (19-USP-000285)

$77,390.12 in bank funds seized from Citibank Account #XXXXX1369 in the name
of Prince l_obe| Tye LLP (The estimated value is $100,000.00.), on November 09,
2018 (19-USP-000288)

$87,359.51 in bank funds seized from US Bank Private Client Reserve Account
#XXXXX3332 in the name of Thompson Coburn Ll_P (The estimated value is
$100,000.00.), on November14, 2018 (19-USP-000289)

Funds in US Bank Account #XXXXX1235 in the name of Perkins Coie LLP (The
estimated value is 2.9 million.) (19-USP~000290)

Funds in Wells Fargo Bank Account #XXXXX2052 in the name of Copeland,
Franco, Screws & Gill, P.A. (The estimated value is $100,000.00.)
(19-USP-000496)

Funds in JP l\/lorgan Chase Bank Account #XXXXX5397 in the name of Wayne B.
Giampietro LLC (The estimated value is $100,000.00.) (19-USP-000497)

The custodian of the property is the U.S. Postal inspection Service located at 1055
N. Vignes Street, Los Angeles, CA 90012.

 

Case 2:18-cr-00465-SPL Document 84 Filed 01/22/19 Page 3 of 4

The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attomey General may direct Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (December 07, 2018) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federa| Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
must be filed with the C|erk of the Court, 401 W Washington Street, Phoenix, AZ 85003,
and a copy served upon Assistant United States Attorney John J. Kucera, 401 W
Washington Street, Phoenix, AZ 85003. The ancillary petition shall be signed by the
petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner's right, title or interest in the forfeited property, the time and circumstances of the
petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C. § 853(n).

Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee

The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing You should file a petition
for remission not later than 11:59 Pl\/| EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.dov/FilindPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. lf you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney John J. Kucera, 401 W Washington Street, Phoenix, AZ 85003. This website
provides answers to frequently asked questions (FAQs) about filing a petition for
remission You may file both an ancillary petition with the court and a petition for
remission or mitigation

 

Case 2:18-cr-00465-SPL Document 84 Filed 01/22/19 Page 4 of 4

Attachment 2

Advertisement Certification Report

 

The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between December 7, 2018 and January 05, 2019. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. Bacl<page.com l_LC, et al.

Court Case No: CR 18-465
For Asset lD(s): See Attached Advertisement Copy

12/07/2018 . Verified

 

Additional log information is available and kept in the archives for 15 years after the asset has been disposed

 

